     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.1 Page 1 of 20



1    GAUNTLETT & ASSOCIATES
     David A. Gauntlett (SBN 96399)
2    info@gauntlettlaw.com
     James A. Lowe (SBN 214383)
3    jal@gauntlettlaw.com
     18400 Von Karman, Suite 300
4    Irvine, California 92612
     Telephone: (949) 553-1010
5    Facsimile: (949) 553-2050
6    Attorneys for Plaintiff
     THE UPPER DECK COMPANY
7

8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10   THE UPPER DECK COMPANY, a             ) Case No.: '19CV0752 L   JLB
     Nevada corporation,                   )
11                                         )
                      Plaintiff,           )
12                                         )
              vs.                          ) COMPLAINT FOR:
13                                         )
                                           )   (1) DECLARATORY RELIEF ON
14   LIBERTY MUTUAL FIRE                   )       DEFENDANT’S DUTY TO
     INSURANCE CO., a Wisconsin            )       DEFEND
15   corporation,                          )   (2) BREACH    OF CONTRACT
                                           )   (3) BREACH    OF COVENANT OF
16                    Defendant.           )       GOOD   FAITH    AND FAIR
                                           )       DEALING
17                                         )
                                           ) JURY TRIAL DEMANDED
18                                         )
                                           )
19

20

21

22

23

24

25

26
27

28

     244539_3--                                                             COMPLAINT
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.2 Page 2 of 20



 1              In this insurance coverage suit, Plaintiff The Upper Deck Company (“Upper
 2   Deck” or “Plaintiff”), seeks: (i) a judicial declaration that Defendant Liberty Mutual
 3   Fire Insurance Co. (“Liberty Mutual”) has a duty to defend Plaintiff in the underlying
 4   action styled as Leaf Trading Cards, LLC v. The Upper Deck Co., United States
 5   District Court, Northern District of Texas, Case No. 3:17-cv-3200 (the “Leaf Action”);
 6   (ii) a judicial declaration that Liberty Mutual must reimburse Upper Deck for all
 7   reasonable defense expenses it has incurred and will incur in the Leaf Action, plus
 8   prejudgment interest at the applicable rate from the date of invoice. Plaintiff also seeks
 9   damages from Liberty Mutual for (iii) its breach of contract and (iv) its breach of the
10   covenant of good faith and fair dealing.
11                                         THE PARTIES
12              1.   Plaintiff Upper Deck is a Nevada corporation with its principal place of
13   business in Carlsbad, California.
14              2.   On information and belief, Defendant Liberty Mutual Fire Insurance Co.
15   is a Wisconsin corporation with its principal place of business in Boston,
16   Massachusetts.
17                                        JURISDICTION
18              3.   This is an action for declaratory relief pursuant to 28 U.S.C. § 2201.
19              4.   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332
20   in that complete diversity exists between the parties, as the Plaintiff is a citizen of
21   California and Nevada and the Defendant is a citizen of Wisconsin and Massachusetts,
22   for purposes of diversity jurisdiction.
23              5.   This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a)
24   over the contract and covenant of good faith and fair dealing claims.
25              6.   The amount in controversy exceeds the sum or value of $75,000
26   exclusive of interest and costs. In addition to other and further relief, declaratory
27   relief is sought.
28

     244539_3                                                                           COMPLAINT
                                                   1
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.3 Page 3 of 20



 1                                              VENUE
 2              7.    Venue is proper in the United States District Court for the Southern
 3   District of California pursuant to 28 U.S.C. § 1391 because a substantial part of the
 4   events or omissions giving rise to the claim alleged herein occurred in this District.
 5              8.    This complaint concerns a contract for liability insurance sold by Liberty
 6   Mutual, which contract was sold and delivered in the Southern District of California.
 7              9.    On information and belief, Liberty Mutual is an insurance company
 8   licensed to sell and actively selling insurance policies in California, including the
 9   Southern District of California.
10              10.   The issuing office for the Liberty Mutual policy is San Diego, California.
11              11.   Liberty Mutual sold the insurance policy at issue in this case to Upper
12   Deck, a business located in the Southern District of California where the policy was
13   received.
14              12.   The Liberty Mutual policy at issue was intended to cover Upper Deck’s
15   business operations throughout California, including the Southern District of
16   California, as well as throughout the United States.
17              13.   The alleged wrongful conduct described in the pleadings in the Leaf
18   Action purportedly occurred within the Southern District of California.
19              14.   Part of the performance required under the Liberty Mutual policy at
20   issue, including, without limitation, the payment of attorneys’ defense fees, occurred
21   within the Southern District of California, as part of the insured’s defense team is
22   located in San Diego, California.
23                               THE LIBERTY MUTUAL POLICY
24              15.   Liberty Mutual sold Commercial General Liability Policies No. TB2-
25   Z91-463401-024, TB7-Z91-463401-025, TB7-Z91-463401-026, TB2-Z91-463401-
26   027 (the “Policy”) to the Named Insured, Upper Deck, for the Policy Periods between
27   December 10, 2015 through December 10, 2018. A copy of the most recent Policy No.
28   TB2-Z91-463401-027 for December 10, 2017 through December 10, 2018 is attached

     244539_3                                                                           COMPLAINT
                                                    2
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.4 Page 4 of 20



 1   here as Exhibit “1”.
 2              16.   The Policy’s Insuring Agreement provides, in pertinent part, as follows:
 3                    [Liberty Mutual] will pay those sums that the insured
                      becomes legally obligated to pay as damages because of
 4                    “personal and advertising injury” to which this insurance
                      applies. [Liberty Mutual] will have the right and duty to
 5                    defend the insured against any “suit” seeking those damages.
                      However, [Liberty Mutual] will have no duty to defend the
 6                    insured against any “suit” seeking damages for “personal
                      and advertising injury” to which this insurance does not
 7                    apply.
 8                    …
 9                    (2) [Liberty Mutual’s] right and duty to defend end when
                      [the insurer] ha[s] used up the applicable limit of insurance
10                    in the payment of judgments or settlements under Coverages
                      A or B[.]
11
                [Exhibit “1” § I.B.1].
12
                17.   The Policy’s applicable limit of insurance for the “Personal &
13
     Advertising Injury Limit” is $1,000,000 [Policy §§ Declarations, III.4 (as amended by
14
     Endorsement Form No. LC 29 06 08 08 § A)].
15
                18.   The Policy’s “Who Is An Insured” provision provides:
16
                      1. If you are designated in the Declarations as:
17
                      …
18
                      d. An organization other than a partnership, joint venture or
19                    limited liability company, you are an insured. Your
                      “executive officers” and directors are insureds, but only with
20                    respect to their duties as your officers or directors. Your
                      stockholders are also insureds, but only with respect to their
21                    liability as stockholders.
22                    ...
23                    2. Each of the following is also an insured:
24                    a. Your “volunteer workers” only while performing duties
                      related to the conduct or your business, or your
25                    “employees”, other than either your “executive officers” (if
                      you are an organization other than a partnership, joint
26                    venture or limited liability company) … but only for acts
                      within the scope of their employment by you or while
27                    performing duties related to the conduct of your business. …
28              [Exhibit “1” §§ II.1.a, II.2.a].

     244539_3                                                                          COMPLAINT
                                                     3
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.5 Page 5 of 20



 1              19.   The Policy includes the following pertinent Definitions:
 2                    “Advertisement” means a paid announcement that is
                      broadcast or published in the print, broadcast or electronic
 3                    media to the general public or specific market segments
                      about your goods, products or services for the purposes of
 4                    attracting customers or supporters. For the purposes of this
                      definition:
 5
                      a. Announcements that are published include material placed
 6                    on the Internet or on similar electronic means of
                      communication; and
 7
                      b. Regarding web-sites, only that part of a web-site that is
 8                    about your goods, products or services for the purposes of
                      attracting customers or supporters is considered an
 9                    advertisement.
10                                                 ***
11                    “Coverage territory” means:
12                    a. The United States of America (including its territories and
                      possessions), Puerto Rico and Canada;
13
                      …
14
                      c. All other parts of the world if the injury or damage arises
15                    out of:
16                    …
17                    (3) “Personal and advertising injury” offenses that take place
                      through the Internet or similar electronic means of
18                    communication[.]
19                                                 ***
20                    “Employee” includes a “leased worker”. “Employee” does
                      not include a “temporary worker”.
21
                      “Executive officer” means a person holding any of the
22                    officer positions created by your charter, constitution,
                      bylaws or any other similar governing document.
23
                                                   ***
24
                      “Personal and advertising injury” means injury, including
25                    consequential “bodily injury”, arising out of one or more of
                      the following offenses:
26
                      …
27
                      d. Oral or written “publication” directly to the public at large
28                    of material that slanders or libels a person or organization or
                      disparages a person’s or organization’s goods, products or
     244539_3                                                                            COMPLAINT
                                                     4
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.6 Page 6 of 20



 1                    services.
 2                    e. (1) Oral or written “publication” directly to the public at
                      large of material that violates a person’s right of privacy;
 3
                      (2) Oral or written “publication” of material that violates a
 4                    person’s right of privacy by misappropriation of that
                      person’s name or likeness;
 5
                      f. The use of another’s advertising idea in your
 6                    “advertisement”; or
 7                    g. Infringing upon another’s copyright, trade dress or slogan
                      in our “advertisement”.
 8
                                                  ***
 9
                      “Publication” means an insured’s act of disseminating or
10                    broadcasting material or information. Publication does not
                      include the wrongful appropriation, interception or retrieval
11                    of material or information by a third party or the insured’s
                      dissemination or broadcasting of material or information to a
12                    person who is the subject of the material or the information.
13                    “Suit” means a civil proceeding in which damages because
                      of “bodily injury”, “property damage” or “personal and
14                    advertising injury” to which this insurance applies are
                      alleged.
15
                [Exhibit “1” §§ V.1 (as amended by Endorsement Form No. LC 29 08 10 11),
16
     V.4-6, V.14 (as amended by Endorsement Form No. LC 29 04 08 08), V.18-19].
17
                20.   The Policy includes the following pertinent exclusions (as identified by
18
     Liberty Mutual):
19
                      This insurance does not apply to:
20
                      a. Knowing Violation Of Rights Of Another
21
                      “Personal and advertising injury” caused by or at the
22                    direction of the insured with the knowledge that the act
                      would violate the rights of another and would inflict
23                    “personal and advertising injury”.
24                    b. Material Published With Knowledge Of Falsity
25                    “Personal and advertising injury” arising out of oral or
                      written publication, in any manner, of material, if done by or
26                    at the direction of the insured with knowledge of its falsity.
27                    c. Material Published Prior to Policy Period
28                    “Personal and advertising injury” arising out of oral or
                      written publication, in any manner, of material whose first
     244539_3                                                                           COMPLAINT
                                                    5
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.7 Page 7 of 20



 1                    publication took place before the beginning of the policy
                      period.
 2
                      …
 3
                      k. Electronic Chatrooms Or Bulletin Boards
 4
                      “Personal and advertising injury” arising out of an electronic
 5                    chatroom or bulletin board the insured hosts, owns, or over
                      which the insured exercises control.
 6
                [Exhibit “1” § I.B.2].
 7
                21.   The Policy’s “Other Insurance” provide, in pertinent part, as follows:
 8
                      If other valid and collectible insurance is available to the
 9                    insured for a loss [Liberty Mutual] cover[s] under Coverages
                      A or B of this Coverage Part, [Liberty Mutual’s] obligations
10                    are limited as follows:
11                    a. Primary Insurance
12                    This insurance is primary except when Paragraph b. below
                      applies. If this insurance is primary, [Liberty Mutual’s]
13                    obligations are not affected unless any of the other insurance
                      is also primary. Then, [Liberty Mutual] will share with all
14                    that other insurance by the method described in Paragraph c.
                      below.
15
                      b. Excess Insurance
16
                      (1) This insurance is excess over:
17
                      (a) Any of the other insurance, whether primary, excess,
18                    contingent or on any other basis:
19                    (i) That is Fire, Extended Coverage, Builder’s Risk,
                      Installation Risk or similar coverage for “your work”;
20
                      (ii) That is Fire Insurance …
21
                      (iii) That insurance purchased by you to cover your liability
22                    as a tenant …
23                    (iv) If the loss arises out of the maintenance or use of
                      aircraft, “autos” or watercraft …
24
                      (b) Any other primary insurance available to you covering
25                    liability for damages arising out of the premises or
                      operations, or the products and completed operations, for
26                    which you have been added as an additional insured.
27              [Exhibit “1” § IV.4].
28

     244539_3                                                                           COMPLAINT
                                                      6
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.8 Page 8 of 20



 1                              THE UNDERLYING LEAF ACTION
 2              22.   On November 22, 2017, claimant Leaf Trading Cards, LLC (“Leaf”)
 3   filed its complaint (“Leaf Complaint”) against Plaintiff Upper Deck in the action
 4   styled as Leaf Trading Cards, LLC v. The Upper Deck Co., United States District
 5   Court for the Northern District of Texas, Case No. 3:17-cv-3200 (the “Leaf Action”).
 6   A copy of the Leaf Complaint is incorporated herein and attached as Exhibit “2”.
 7              23.   Pertinent allegations from the Leaf Complaint establish “personal and
 8   advertising injury” that create a potential for coverage under the Liberty Mutual
 9   Policies triggering its defense obligation:
10                    13. Also on information and belief, Leaf understands that
                      Upper Deck employees have (a) used confidential or false
11                    internet personas to erroneously and maliciously spread
                      misinformation and negative reviews of Leaf products, (b)
12                    compensated dealers and consumers to erroneously and
                      maliciously spread misinformation and negative reviews of
13                    Leaf products, and (c) compensated dealers to discontinue
                      carrying Leaf products, all in an effort to harm Leaf and to
14                    restrain trade and eliminate competition.
15              [Exhibit “2” ¶ 13].
16              24.   On August 17, 2018, Leaf filed a First Amended Complaint (“Leaf
17   FAC”). A copy of the Leaf FAC is attached as Exhibit “3”.
18              25.   Pertinent allegations from the Leaf FAC establish “personal and
19   advertising injury” that create a potential for coverage under the Liberty Mutual
20   Policies triggering its defense obligation:
21                    12. … Upper Deck has told retail sellers of its hockey player
                      trading cards that if they were to carry potentially competing
22                    Leaf products, those retailers could face retribution in the
                      form of lost status and purchasing benefits. This problem is
23                    compounded by the terms of the non-disclosure covenants
                      insisted on by Upper Deck with its Exclusive Distributors
24                    who are prohibited from telling retailers why those major
                      distributors do not carry Leaf products, leading to a
25                    perception by retailers that Leaf products are not sold by the
                      Exclusive Distributors because Leaf products are inferior.
26
                      13. In more detail, distributors were forced to email Upper
27                    Deck with any and all solicitations for Leaf products and
                      receive confirmation that such products did not violate the
28                    Exclusive Distributor contracts. In some responses, Upper
                      Deck provided that the distributor should check with the
     244539_3                                                                           COMPLAINT
                                                    7
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.9 Page 9 of 20



 1                    manufacture to see if they intend to include any content in
                      violation of the Exclusive Distributor contract – i.e., Leaf
 2                    products. If the distributors did not and/or was in possession
                      of a Leaf product, they would receive a letter form Upper
 3                    Deck that served as a notice of breach of distributor
                      agreement.
 4
                      14. In other words, Upper Deck told distributors that Leaf
 5                    was selling infringing and illegal products and that if
                      distributors considered selling any of Leaf’s products, they
 6                    would not only be in breach of contract but also be in similar
                      violation of the law and exposed to direct liability.
 7
                      15. This accomplished two things. First, it disparaged Leaf’s
 8                    business, suggesting to distributors (without evidence) that
                      Leaf was a corrupt company. Upper Deck’s references in
 9                    public filings that Leaf engages in “vulturine activity”
                      showcases this point. Second, Upper Deck’s disparagement
10                    of Leaf’s products provided another way in which it was
                      able to foreclose Leaf’s sales outlets.
11
                                                  ***
12
                      18. Also on information and belief, Leaf understands that
13                    Upper Deck employees have (a) used confidential or false
                      internet persons to erroneously and maliciously spread
14                    misinformation and negative reviews of Leaf products, (b)
                      compensated dealers and consumers to erroneously and
15                    maliciously spread misinformation and negative reviews of
                      Leaf products, and (c) compensated dealers to discontinue
16                    carrying Leaf products, all in an effort to harm Leaf and to
                      restrain trade and eliminate competition.
17
                                                  ***
18
                      34. Upper Deck published disparaging words about Leaf’s
19                    economic interests to distributors and others. For example,
                      the words, among other things, caused doubt about the
20                    quality of Leaf’s products.
21              [Exhibit “3” ¶¶ 12-15, 18, 34].
22              26.   On January 25, 2019, Leaf filed a Second Amended Complaint (“Leaf
23   SAC”). A copy of the Leaf SAC is attached here as Exhibit “4”.
24              27.   Pertinent allegations from the Leaf SAC establish “personal and
25   advertising injury” ” that create a potential for coverage under the Liberty Mutual
26   Policies triggering its defense obligation:
27                    4. In sum, through the exclusive contracts with the NHL and
                      NHLPA, illegal exclusive dealing arrangements with
28                    distributors, disparagement of Leaf and its products based on
                      the knowingly false statement that Leaf peddles in illegal
     244539_3                                                                           COMPLAINT
                                                    8
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.10 Page 10 of 20



 1               products, and interference with Leaf’s contracts, upper Deck
                 has managed to throttle competition in the market for
 2               hockey player trading cards. Upper Deck’s stranglehold on
                 this market has excluded any potential competitor –
 3               including Leaf – from access to the necessary player images
                 and distributors to achieve the scale and efficiencies to
 4               compete in the market for hockey player trading cards. Leaf
                 therefore seeks injunctive relief and monetary damages from
 5               Upper Deck based on its anticompetitive conduct, among
                 other things.
 6
                                             ***
 7
                 17. In addition, Upper Deck has told retail sellers of its
 8               hockey player trading cards that if they were to carry
                 potentially competing Leaf products, those retailers could
 9               face retribution in the form of lost status and purchasing
                 benefits. This problem is compounded by the terms of the
10               non-disclosure covenants insisted on by Upper Deck with its
                 Exclusive Distributors who are prohibited from telling
11               retailers why those major distributors do not carry Leaf
                 products, leading to a perception by retailers that Leaf
12               products are not sold by the Exclusive Distributors because
                 Leaf products are inferior.
13
                 18. In more detail, distributors were forced to email Upper
14               Deck with any and all solicitations for Leaf products and
                 receive confirmation that such products do not violate the
15               Exclusive Distributor contracts. In some responses, Upper
                 Deck provided that the distributors should check with the
16               manufacture to see if they intend to include any content in
                 violation of the Exclusive Distributor contract – i.e., Leaf
17               products. If the distributor was in possession of a Leaf
                 product, he would receive a letter form upper Deck that
18               served as a notice of breach of the distributor agreement.
19               19. In other words, Upper Deck has told distributors that
                 Leaf was selling infringing and illegal products and that if
20               distributors considered selling any of Leaf’s products, they
                 would not only be in breach of contract but also be in similar
21               violation of the law and exposed to direct liability.
22               20. This accomplished two things. First, it disparaged Leaf’s
                 business, suggesting to distributors (without evidence) that
23               Leaf was a corrupt company. Second, there was a reasonable
                 probability that Leaf would have entered into a business
24               relationship with, among others, Universal Distribution,
                 Grosnor Distribution, GTS Distribution, Southern Hobby
25               Distribution, and Magazine Exchange, Inc., as prior to the
                 Exclusive Distributor contracts, Leaf had continuing
26               business relations with these distributors. Upper Deck,
                 however, tortuously interfered with those prospective
27               business relations of Leaf.
28               21. In addition, on or about May 31, 2016, Leaf entered an
                 agreement with Serena Williams – Statement of Authenticity
     244539_3                                                                     COMPLAINT
                                               9
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.11 Page 11 of 20



 1                    and Agreement – that granted Leaf the right to reproduce
                      and distribute Ms. Williams likeness, statistics, biographical
 2                    information, etc. for the purpose of producing and
                      prompting trading cards, among other things. Upper Deck,
 3                    however, has interfered with Leaf’s relationship with Ms.
                      Williams. In fact, Upper Deck filed a motion for preliminary
 4                    injunction against Leaf claiming, among other things, that
                      Leaf profiteers off of the names and likenesses of athletes
 5                    like Patrick Roy and Serena Williams, without their consent
                      and without compensation for the use of their valuable and
 6                    hard-earned reputation as stars on and off their respective
                      fields of play.
 7
                                                  ***
 8
                      44. Upper Deck published disparaging words about Leaf’s
 9                    economic interests to distributors and others. For example,
                      the words, among other things, caused doubt about the
10                    quality of Leaf’s products.
11                                                ***
12                    58. Leaf had a valid contract with Serena Williams (i.e., the
                      Statement of Authenticity and Agreement) to which Upper
13                    Deck is a stranger. Leaf had a valid contract with Patrick
                      Roy (i.e, the Statement of Authenticity and Agreement) to
14                    which Upper Deck is a stranger.
15                    59. Upper Deck willfully and intentionally interfered with
                      these contracts, as Upper Deck was aware of the contract, as
16                    discussed above. Nonetheless, Upper Deck filed a motion
                      for preliminary injunction to “enjoin[] Leaf from any further
17                    manufacture or sale of trading cars [sic] that bear the
                      personality rights of [Mr. Roy and Ms. Williams] . . . and . .
18                    . requiring seizure of [such] counterfeit goods.” In addition,
                      Upper Deck has made the performance impossible or more
19                    burdensome, difficult, or expensive.
20                                                ***
21                    WHEREFORE, Leaf Trading Cards, LLC, prays that final
                      judgment be entered against The Upper Deck Company
22                    declaring, ordering, and adjudging that:
23                    …
24                    e. Upper Deck disparaged Leaf[.]
25              [Exhibit “4” ¶¶ 4, 17-21, 44, 58-59, Prayer for Relief].
26              28.   Leaf seeks and has sought monetary damages from Upper Deck for the
27   various allegedly wrongful acts.
28              29.   The Leaf SAC alleged six (6) causes of action: (1) Violation of the

     244539_3                                                                          COMPLAINT
                                                    10
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.12 Page 12 of 20



 1   Sherman Act (15 U.S.C. § 1); (2) Violation of the Sherman Act (15 U.S.C. § 2); (3)
 2   Violation of the Clayton Act (15 U.S.C. § 14); (4) Business Disparagement; (5)
 3   Tortious Interference with Prospective Business Relations; (6) Tortious Interference
 4   with Existing Contract.
 5          TENDER TO LIBERTY MUTUAL AND ITS ACKNOWLEDGMENT
 6                    OF POTENTIAL COVERAGE REQUIRING DEFENSE
 7              30.   Upper Deck requested a defense of the Leaf Action from Liberty Mutual
 8   on or about November 29, 2017.
 9              31.   Liberty Mutual acknowledged receipt of the request for defense of the
10   Leaf Action on November 29, 2017. A copy of the acknowledgment email sent by
11   Liberty Mutual to Upper Deck is attached as Exhibit “5”.
12              32.   Liberty Mutual acknowledged its duty to defend the Leaf Action subject
13   to a reservation of rights on March 23, 2018. A copy of that letter is attached as
14   Exhibit “6”.
15              33.   Liberty Mutual agreed in the March 23, 2018 reservation of rights letter
16   that coverage under the Liberty Mutual Policy’s “Disparagement Offense” is triggered
17   at least by Leaf’s allegation that “Upper Deck employees have used confidential or
18   false internet personas and compensated dealers and consumers to erroneously and
19   maliciously spread misinformation and negative reviews of Leaf products” “on the
20   Internet during the period of the [Policy].” [Exhibit “6” p. 16].
21              34.   Liberty Mutual alleged in the March 23, 2018 reservation of rights letter
22   that it is reserving rights to disclaim coverage based on “during the policy period”,
23   “Material Published Prior To Policy Period” exclusion, “publication” definition, and
24   the exclusions for “Knowing Violation Of Rights Of Another”, “Material Published
25   With Knowledge Of Falsity”, or “Electronic Chatrooms Or Bulletin Boards”. [Exhibit
26   “6” p. 16].
27              35.   Liberty Mutual did not allege in the March 23, 2018 reservation of rights
28   letter that its reserved rights are implicated and provided no analysis that would justify

     244539_3                                                                           COMPLAINT
                                                   11
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.13 Page 13 of 20



 1   a failure to meet its obligation to defend. Instead Liberty Mutual promised to defend
 2   the Leaf Action.
 3               LIBERTY MUTUAL CONCEDED UPPER DECK’S RIGHT TO
 4                             INDEPENDENT DEFENSE COUNSEL
 5              36.   Liberty Mutual agreed in the March 23, 2018 reservation of rights letter
 6   that its reservation of rights created a conflict of interest that “entitles Upper Deck to
 7   select a qualified attorney to defend it at our expense under California Civil Code
 8   section 2860.” [Exhibit “6” p. 17].
 9              37.   Liberty Mutual acknowledged in the March 23, 2018 reservation of rights
10   letter that Upper Deck had “retained the services of the law firms of Jackson Walker
11   LLP and Nicholas & Tomasevic LLP in connection with the [Leaf Action]” as its
12   independent defense counsel. [Exhibit “6” p. 17].
13                               LIBERTY MUTUAL’S BREACH –
14              FAILURE TO PAY FOR JACKSON WALKER’S DEFENSE FEES
15              38.   Upper Deck had retained the services of Nicholas & Tomasevic LLP
16   (“N&T”) because N&T has strong business litigation experience and is familiar with
17   Upper Deck, Upper Deck’s industry, and Upper Deck’s dispute with Leaf prior to the
18   Leaf SAC. N&T had filed an initial action against Leaf in the Southern District of
19   California.
20              39.   Leaf obtained a transfer of Upper Deck’s suit from the Southern District
21   of California to the Northern District of Texas where it was consolidated with the Leaf
22   Action filed in that district.
23              40.   Upper Deck had also retained the services of Jackson Walker LLP
24   (“JW”) because of Leaf’s claims in the Northern District of Texas. JW could act as
25   local counsel in Dallas, Texas in response to Leaf’s claims. In addition, JW has
26   specialized antitrust experience to assist Upper Deck in defending against Leaf’s
27   antitrust claims made against Upper Deck.
28              41.   Liberty Mutual made a meritless assertion in its March 23, 2018

     244539_3                                                                           COMPLAINT
                                                   12
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.14 Page 14 of 20



 1   reservation of rights letter that “Liberty Mutual’s obligations under Section 2860 are
 2   limited to the payment of fees charged by one law firm selected by Upper Deck.”
 3   [Exhibit “6” p. 17].
 4              42.   California Civil Code Section 2860 provides:
 5                    When the insured has selected independent counsel to
                      represent him or her, the insurer may exercise its right to
 6                    require that the counsel selected by the insured possess
                      certain minimum qualifications which may include that the
 7                    selected counsel have (1) at least five years of civil litigation
                      practice which includes substantial defense experience in the
 8                    subject at issue in the litigation, and (2) errors and omissions
                      coverage. The insurer's obligation to pay fees to the
 9                    independent counsel selected by the insured is limited to the
                      rates which are actually paid by the insurer to attorneys
10                    retained by it in the ordinary course of business in the
                      defense of similar actions in the community where the claim
11                    arose or is being defended.
12              Cal. Civ. Code § 2860(c).
13              43.   Cal. Civ. Code Section 2860 does not provide that Liberty Mutual may

14   limit its payment of fees to those charged by a single law firm, and no Policy
15   provision restricts Liberty Mutual’s obligation to pay for whatever and however many
16   lawyers are reasonably necessary to defend a potentially covered lawsuit.
17              44.   Liberty Mutual has entirely refused to pay for any of JW’s fees
18   necessarily incurred in the defense of Upper Deck in the Leaf Action since the date of
19   the tender of defense.
20                                LIBERTY MUTUAL’S BREACH –
21                       FAILURE TO PAY FOR N&T’S DEFENSE FEES
22              45.   At first, Liberty Mutual partially paid defense invoices of N&T.
23              46.   Liberty Mutual made seven payments in response to seven defense
24   invoices of N&T. Those payments only partially paid for defense expenses reflected
25   on the N&T invoices for the defense work done in November 2017 through March
26   2018. But then Liberty Mutual entirely stopped making any defense payments.
27              47.   Although Liberty Mutual has purported to conduct some audits on N&T
28   invoices past April 2018, Liberty Mutual has made no defense payments since then.

     244539_3                                                                             COMPLAINT
                                                     13
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.15 Page 15 of 20



 1   Liberty Mutual has refused, without good cause, to make any defense payments for
 2   the past year before this suit was filed.
 3              48.   Although Upper Deck has repeatedly asked for payment of defense
 4   expenses incurred in the defense of the Leaf Action and although Liberty Mutual has
 5   claimed that it is “defending” the Leaf Action, Liberty Mutual has failed and refused
 6   to resume payments of defense expenses as it has repeatedly promised to do. It has not
 7   defended Upper Deck at all for a year. Before it stopped paying any defense expenses,
 8   Liberty Mutual had only partially defended its insured by paying only part of its
 9   reasonable defense expenses.
10
11                                   FIRST CAUSE OF ACTION
12                               Declaratory Relief – Duty to Defend
13              49.   Plaintiff, by this reference, incorporates each and every allegation set
14   forth in the above paragraphs of this Complaint as though fully alleged herein.
15              50.   A valid contract exists between Upper Deck and Liberty Mutual, namely,
16   the Policy.
17              51.   Upper Deck has fully performed all of the obligations and conditions to
18   be performed by it under the Policy and has paid premiums owed under the Policy
19   each month the Policy has been in force.
20              52.   By issuing and delivering the Policy and taking payments from Upper
21   Deck, Liberty Mutual agreed to provide a defense for suit seeking damages for
22   “personal and advertising injury” offenses as defined in the Policy, which include,
23   among other things, claims for disparagement.
24              53.   The Leaf Action alleges facts implicating coverage under the Policy as
25   “personal and advertising injury”, thereby triggering Liberty Mutual’s obligation to
26   defend its insured, Upper Deck, in the Leaf Action.
27              54.   No exclusions would bar Liberty Mutual from defending Upper Deck in
28   the Leaf Action.

     244539_3                                                                             COMPLAINT
                                                    14
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.16 Page 16 of 20



 1              55.   Liberty Mutual has acknowledged the potential for coverage in its
 2   reservation of rights letter and also expressly acknowledged that it has an obligation to
 3   defend Upper Deck in the Leaf Action.
 4              56.   Liberty Mutual is obligated under the Policy to pay attorneys’ fees, costs,
 5   and other expenses that its insured, Upper Deck, incurs in the defense of the Leaf
 6   Action.
 7              57.   Liberty Mutual’s duty and obligation to defend Upper Deck in the Leaf
 8   Action further includes the duty to reimburse Plaintiff for all the defense expenses
 9   they incur in the Leaf Action.
10              58.   Liberty Mutual has only partially paid some of N&T’s defense invoices
11   through April 2018 and has not paid any of N&T’s defense invoices since then nor
12   any of JW’s defense invoices since the date of tender.
13              59.   An actual bona fide controversy exists between Upper Deck and Liberty
14   Mutual that requires judicial declaration by this Court of the parties’ rights and duties
15   regarding the Liberty Mutual’s duty to defend Upper Deck in the Leaf Action, the
16   amount of defense expenses owed by Upper Deck, and Upper Deck’s duty to timely
17   pay defense fees and costs.
18                                 SECOND CAUSE OF ACTION
19                                        Breach Of Contract
20              60.   Plaintiff, by this reference, incorporates each and every allegation set
21   forth in the above paragraphs of this Complaint as though fully alleged herein.
22              61.   A valid contract exists between Upper Deck and Liberty Mutual, namely,
23   the Policy.
24              62.   Upper Deck has fully performed all of the obligations and conditions to
25   be performed by it under the Policy and has paid premiums owed under the Policy
26   each month the Policy has been in force.
27              63.   By issuing and delivering the Policy and taking payments from Upper
28   Deck, Liberty Mutual agreed to provide a defense for suit seeking damages for

     244539_3                                                                             COMPLAINT
                                                    15
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.17 Page 17 of 20



 1   “personal and advertising injury” offenses as defined in the Policy, which include,
 2   among other things, claims for disparagement.
 3              64.   The Leaf Action alleges facts implicating coverage under the Policy as
 4   “personal and advertising injury”, thereby triggering Liberty Mutual’s obligation to
 5   defend its insured, Upper Deck, in the Leaf Action.
 6              65.   No exclusions would bar Liberty Mutual from defending Upper Deck in
 7   the Leaf Action.
 8              66.   Liberty Mutual has acknowledged the potential for coverage and that it
 9   has an obligation to defend Upper Deck in the Leaf Action.
10              67.   Liberty Mutual is obligated under the Policy to pay attorneys’ fees, costs,
11   and other expenses that its insured, Upper Deck, incurs in the defense of the Leaf
12   Action.
13              68.   Liberty Mutual has only partially paid N&T’s defense invoices through
14   April 2018 and has not paid any of N&T’s defense invoices since then nor any of
15   JW’s defense invoices since the date of tender.
16              69.   Liberty Mutual has failed to provide and pay for the defense in the Leaf
17   Action.
18              70.   Despite repeated requests for defense in the Leaf Action, Liberty Mutual
19   has failed to provide the contracted duty of defense to Upper Deck.
20              71.   Liberty Mutual has breached its duty to defend the Plaintiffs in the Leaf
21   Action.
22              72.   As a result of the breach, Upper Deck incurred and continues to incur
23   defense expenses in defending against Leaf’s allegations in the Leaf Action and other
24   damages.
25                                   THIRD CAUSE OF ACTION
26      BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING
27              73.   Plaintiff, by this reference, incorporates each and every allegation set
28   forth in the above paragraphs of this Complaint as though fully alleged herein.

     244539_3                                                                             COMPLAINT
                                                    16
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.18 Page 18 of 20



 1              74.   A valid contract exists between Upper Deck and Liberty Mutual, namely,
 2   the Policy.
 3              75.   By issuing and delivering the Policy and taking payments from Upper
 4   Deck, Liberty Mutual agreed to provide a defense for suit seeking damages for
 5   “personal and advertising injury” offenses as defined in the Policy, which include,
 6   among other things, claims for disparagement.
 7              76.   The Leaf Action alleges facts implicating coverage under the Policy as
 8   “personal and advertising injury”, thereby triggering Liberty Mutual’s obligation to
 9   defend its insured, Upper Deck, in the Leaf Action.
10              77.   No exclusions would bar Liberty Mutual from defending Upper Deck in
11   the Leaf Action.
12              78.   Liberty Mutual has acknowledged the potential for coverage and that it
13   has an obligation to defend Upper Deck in the Leaf Action.
14              79.   Liberty Mutual is obligated under the Policy to pay attorneys’ fees, costs,
15   and other expenses that its insured, Upper Deck, incurs in the defense of the Leaf
16   Action.
17              80.   An implied duty of good faith and fair dealing is implicit in every
18   contract, including insurance contracts.
19              81.   Liberty Mutual unreasonably asserted that it would only pay for one law
20   firm despite neither Civil Code Section 2860 nor the Policy granting it the ability to
21   assert this limitation.
22              82.   Liberty Mutual unreasonably refused to pay for any of JW’s defense
23   invoices.
24              83.   Liberty Mutual has unreasonably refused without good cause to pay for a
25   year’s worth of N&T’s defense invoices.
26              84.   Liberty Mutual, despite repeated requests from Upper Deck to resume its
27   defense payments and providing copious information regarding its breach, has
28   continued failing to make defense payments.

     244539_3                                                                            COMPLAINT
                                                    17
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.19 Page 19 of 20



 1              85.   Since then, Liberty Mutual has unreasonably refused to respond to Upper
 2   Deck’s communications regarding Liberty Mutual’s duty to defend.
 3              86.   Liberty Mutual’s actions have been unreasonable and a breach of its
 4   implied covenant of good faith and fair dealing with its insured.
 5                                     PRAYER FOR RELIEF
 6              WHEREFORE, Plaintiff The Upper Deck Company prays for judgment against
 7   Defendant Liberty Mutual Fire Insurance Company as follows:
 8              1.    A judicial declaration that Defendant Liberty Mutual has a duty to defend
 9   Upper Deck in the underlying action styled as Leaf Trading Cards, LLC v. The Upper
10   Deck Co., United States District Court for the Northern District of Texas, Case No.
11   3:17-cv-3200;
12              2.    A judicial declaration that Liberty Mutual must reimburse Upper Deck
13   for all the reasonable defense expenses incurred and will incur in the defense of the
14   Leaf Action paid on a monthly basis plus prejudgment interest from the date of each
15   invoice at the statutory interest rate;
16              3.    A determination that Liberty Mutual has breached its contract obligation
17   to defend its insured, Upper Deck, in the Leaf Action;
18              4.    An award of damages against Liberty Mutual for its breach of the Policy
19   contract;
20              5.    A determination that Liberty Mutual has breached its implied covenant of
21   good faith and fair dealing;
22              6.    An award of damages against Liberty Mutual for its breach of its
23   covenant of good faith and fair dealing;
24              7.    An award of Upper Deck’s reasonable attorneys’ fees incurred in this
25   lawsuit;
26              8.    An award of the costs of this suit; and
27              9.    For such other and further relief as this Court may deem just and proper.
28

     244539_3                                                                            COMPLAINT
                                                    18
     Case 3:19-cv-00752-L-JLB Document 1 Filed 04/24/19 PageID.20 Page 20 of 20



 1   Dated: April 24, 2019                               GAUNTLETT & ASSOCIATES
 2
 3                                                       By:     /s/ James A. Lowe
                                                               David A. Gauntlett
 4                                                             James A. Lowe
 5                                                       Attorneys for Plaintiff
                                                         THE UPPER DECK COMPANY
 6
 7
                                    DEMAND FOR JURY TRIAL
 8
 9              Upper Deck demands a trial by jury on all issues subject to jury determination.
10
11
     Dated: April 24, 2019                               GAUNTLETT & ASSOCIATES
12
13
                                                         By:     /s/ James A. Lowe
14                                                             David A. Gauntlett
                                                               James A. Lowe
15
                                                         Attorneys for Plaintiff
16                                                       THE UPPER DECK COMPANY
17
18
19
20
21
22
23
24
25
26
27
28

     244539_3                                                                           COMPLAINT
                                                    19
